DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-3 and 8-10 are currently pending.  In response to the Office Action mailed 10/28/2021, applicant amended claims 1 and 10; and canceled claims 4-7.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/11/2022, with respect to claims 1 and 10 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claims 4-7, previously indicated as containing allowable subject matter, and Claim 10 was similarly amended.
Allowable Subject Matter
Claims 1-3 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “an incidence angle of light emitted from the color backlight units on a first light exit surface of the second transparent substrate is equal to the second included angle, and the second included angle is greater than a critical angle at which total reflection occurs when light emits from the first light exit surface.”
Claims 2-3 and 8-9 are allowable due to dependency to claim 1.

However, Mizuno does not specifically disclose that “the backlight module comprises a lateral light source, and the lateral light source comprises a plurality of color backlight units, wherein the plurality of liquid crystal molecules are in a first state or in a second state; when the plurality of liquid crystal molecules are in the first state, an axial direction of the plurality of liquid crystal molecules is perpendicular to the first transparent substrate; and when the plurality of liquid crystal molecules are in the second state, an axial direction of the plurality of liquid 
Further, US 20190361272 A1 to Yang et al. discloses the plurality of liquid crystal molecules are in a first state or in a second state; wherein when the plurality of liquid crystal molecules are in the first state, an axial direction of the plurality of liquid crystal molecules is perpendicular to the first transparent substrate; and when the plurality of liquid crystal molecules are in the second state, an axial direction of the plurality of liquid crystal molecules are parallel to the first transparent substrate (para 57), a driving voltage is applied to the driving electrodes, the plurality of liquid crystal molecules are in the first state, and when voltages on two ends of the driving electrodes are zero, the plurality of liquid crystal molecules are in the second state (para 57). Further Mizuno discloses a reflector within an included angle between a light exit surface of the reflector and the first transparent substrate is a first included angle, and the first included angle is an obtuse angle, and wherein an included angle between the light exit surface of the color backlight units and the second transparent substrate is a second included angle, and 
Regarding Claim 10.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “an incidence angle of light emitted from the color backlight units on a first light exit surface of the second transparent substrate is equal to the second included angle, and the second included angle is greater than a critical angle at which total reflection occurs when light emits from the first light exit surface.”
US 20200150490 A1 to Mizuno et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 10.  Specifically, Mizuno discloses various limitations of base claim 10: An electronic equipment, wherein the electronic equipment comprises a transparent display panel, wherein the transparent display panel comprises: a first transparent substrate (Fig. 21 substrate 10), a second transparent substrate disposed opposite to the first transparent substrate (Fig. 21 substrate 20), a backlight module disposed below the first transparent substrate (Fig. 21 light emitting device 31, on a lateral surface of both substrates, thus below the first substrate when rotated accordingly), and a liquid crystal layer disposed between the first transparent substrate and the second transparent substrate (Fig. 7 liquid crystal layer 50), wherein the liquid crystal layer is a polymer dispersed liquid crystal layer (See para 61); the backlight module comprises a 
However, Mizuno does not specifically disclose that “the backlight module comprises a lateral light source, and the lateral light source comprises a plurality of color backlight units, wherein the plurality of liquid crystal molecules are in a first state or in a second state; when the plurality of liquid crystal molecules are in the first state, an axial direction of the plurality of liquid crystal molecules is perpendicular to the first transparent substrate; and when the plurality of liquid crystal molecules are in the second state, an axial direction of the plurality of liquid crystal molecules are parallel to the first transparent substrate; wherein when a driving voltage is applied to the driving electrodes, the plurality of liquid crystal molecules are in the first state, and when voltages on two ends of the driving electrodes are zero, the plurality of liquid crystal molecules are in the second state; wherein an included angle between a light exit surface of the color backlight units and the first transparent substrate is a first included angle, and the first included angle is an obtuse angle, and wherein an included angle between the light exit surface of the color backlight units and the second transparent substrate is a second included angle, and the second included angle is an acute angle; and wherein an incidence angle of light emitted from the color backlight units on a first light exit surface of the second transparent substrate is equal to 
Further, US 20190361272 A1 to Yang et al. discloses the plurality of liquid crystal molecules are in a first state or in a second state; wherein when the plurality of liquid crystal molecules are in the first state, an axial direction of the plurality of liquid crystal molecules is perpendicular to the first transparent substrate; and when the plurality of liquid crystal molecules are in the second state, an axial direction of the plurality of liquid crystal molecules are parallel to the first transparent substrate (para 57), a driving voltage is applied to the driving electrodes, the plurality of liquid crystal molecules are in the first state, and when voltages on two ends of the driving electrodes are zero, the plurality of liquid crystal molecules are in the second state (para 57). Further Mizuno discloses a reflector within an included angle between a light exit surface of the reflector and the first transparent substrate is a first included angle, and the first included angle is an obtuse angle, and wherein an included angle between the light exit surface of the color backlight units and the second transparent substrate is a second included angle, and the second included angle is an acute angle (See Fig. 17) to increase light transmission to the second transparent substrate (see  para 82-83).  However, Mizuno and Yang fail to discloses an incidence angle of light emitted from the color backlight units on a first light exit surface of the second transparent substrate is equal to the second included angle, and the second included angle is greater than a critical angle at which total reflection occurs when light emits from the first light exit surface.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 10.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871